Exhibit 10.5

SECOND AMENDMENT TO LEASE

(Extension of Term)

THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is made and entered into by
and between MCCASLIN PLAZA LLC, a Colorado limited liability company
(“Landlord”), and SOUND SURGICAL TECHNOLOGIES LLC, a Colorado limited liability
company (“Tenant”), and amends that certain Lease dated May 30, 2003 (“Original
Lease”), as amended by that certain First Amendment to Lease dated
                        , 2006 (“First Amendment” and, collectively with the
Original Lease, the “Lease”), with respect to the premises known as Suite 100,
357 South McCaslin Boulevard, Louisville, Colorado 80027, as more particularly
described in the Lease. This Second Amendment shall be effective as of the date
of its mutual execution by the parties (the “Effective Date”).

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Landlord and Tenant agree that the Lease shall have the
following additional and/or modified terms:

1. Extension of Lease Term. The Term of the Lease is hereby extended for one
(1) year, from August 1, 2011, to July 31, 2012 (the “Extension Term”).

2. Base Rent. Base Rent for the Extension Term shall be the same as the Base
Rent paid by Tenant under the Lease for the last year of the Amended Primary
Lease Term.

3. Extension Option Remains. The parties acknowledge and agree that: (a) the
extension of the Lease Term pursuant to this Second Amendment shall not
constitute exercise by Tenant of its option to extend the Amended Primary Lease
Term provided under Section 38.01 of the Original Lease, as amended by
Section 11 of the First Amendment, and (b) Tenant’s right and option to extend
the Lease Term for an additional period of three (3) years under Section 38.01
of the Original Lease, as amended by Section 11 of the First Amendment, shall
remain in full force and effect.

4. Remainder in Force and Effect. Capitalized terms used but not defined herein
shall have the meanings given such terms in the Lease. Except as expressly
modified by this Second Amendment, all terms, covenants and conditions of the
Lease are hereby ratified and affirmed and remain in full force and effect. To
the extent of any inconsistency or conflict between the terms of this Second
Amendment and the terms of the Lease, the terms of this Second Amendment shall
control.

5. Brokerage. Each party represents and warrants that it has not engaged any
broker, finder or other person in connection with the transaction described in
this Second Amendment. Each party covenants to pay, hold harmless and indemnify
the other party from and against any and all cost, expense or liability for any
compensation, commissions, charges or claims by any broker or other agent
claiming by, through or under such party with respect to this Second Amendment
or the transaction contemplated herein.



--------------------------------------------------------------------------------

6. Entire Agreement. This Second Amendment, together with the Lease, represents
the entire agreement of the parties hereto, and no prior or present
representations or agreements, whether made orally or in writing, shall be
binding upon either of the parties hereto, unless incorporated therein and
herein. No modifications or changes in the Lease or this Second Amendment shall
be valid or binding upon the parties unless in writing, executed by the parties
hereto.

7. Counterparts. This Second Amendment may be executed in multiple counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. An executed facsimile copy or electronic
PDF of this Second Amendment shall be binding for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment as
of the day and year indicated below.

 

LANDLORD:

 

McCaslin Plaza LLC,

a Colorado limited liability company

    By: O’Connor Holding Company LLC, its Manager     By:   /s/ Christopher
Rebich     Date: August 3, 2011           Christopher Rebich, Manager      

 

TENANT:

 

Sound Surgical Technologies LLC, a Colorado limited liability company

    By:   /s/ David Mogill     Date: August 1, 2011 Name:           David Mogill
      Title:           Vice President      

 

2